Exhibit 10.1

AMENDMENT NO. 3, dated as of May 2, 2007 (this “Amendment”) to the Credit and
Guaranty Agreement, dated as of May 18, 2005, as modified by Amendment No. 1
dated as of February 8, 2006 and by Amendment No. 2 dated as of December 22,
2006 (as so amended, the “Credit Agreement”), by and among Xerium Technologies,
Inc. (“Xerium”), a Delaware corporation, XTI LLC (“XTI”), a Delaware limited
liability company, Xerium Italia S.p.A. (“Italia SpA”), an Italian società per
azioni, Stowe-Woodward/Mount Hope Inc. (“Stowe-Woodward”), a New Brunswick
(Canada) corporation, Weavexx Corporation (“Weavexx”), a New Brunswick (Canada)
corporation, Huyck Austria GmbH (“Huyck Austria”), an Austrian limited liability
company, and Xerium Germany Holding GmbH (“Germany Holdings”), a German limited
liability company (each of Xerium, XTI, Italia SpA, Stowe-Woodward, Weavexx,
Huyck Austria and Germany Holdings, individually, a “Borrower” and,
collectively, the “Borrowers”), certain Subsidiaries of the Borrowers, as
Guarantors, the Banks party hereto from time to time, Citigroup Global Markets,
Inc. and CIBC World Markets plc, as Joint Lead Arrangers and Lead Bookrunners,
Citigroup Global Markets, Inc. and CIBC World Markets plc, as Syndication
Agents, Citicorp North America, Inc., as Administrative Agent (together with its
permitted successors, in such capacity, “Administrative Agent”) and Citicorp
North America, Inc., as Collateral Agent.

W I T N E S S E T H :

WHEREAS, Xerium has requested certain amendments to the Credit Agreement and the
Banks and the Administrative Agent are willing, on the terms and subject to the
conditions set forth below, to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein,
the parties hereto agree as follows:

ARTICLE I AMENDMENTS

SECTION 1.1. Definitions; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement shall
have the meaning assigned to such term in the Credit Agreement.

SECTION 1.2. Effectiveness. The Credit Parties, the Banks and the Administrative
Agent agree that the following amendments to the Credit Agreement in this
Article I shall become effective, unless otherwise provided, on the date the
conditions precedent set forth in Article IV have been satisfied or waived.

SECTION 1.3. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended by:

(a) inserting the following definitions in appropriate alphabetical order in
Section 1.1:

 



--------------------------------------------------------------------------------

“Amendment No. 3” means Amendment No. 3, dated as of May 2, 2007, to the
Agreement.

“Amendment No. 3 Effective Date” means the date on which the conditions
precedent set forth in Article IV of Amendment No. 3 have been satisfied or
waived in accordance with Section 10.6 of the Agreement.

“Applicable EC Percentage” means with respect to Fiscal Year 2007 an amount
equal to 40% of the Excess Cash for such Fiscal Year, with respect to Fiscal
Year 2008 an amount equal to 27.5% of the Excess Cash for such Fiscal Year and
with respect to each other Fiscal Year an amount equal to 50% of the Excess Cash
for such Fiscal Year.

“Consolidated Investment Expenditures” means with respect to any Fiscal Year an
amount equal to the sum of (a) Consolidated Capital Expenditures incurred in
such Fiscal Year, (b) the aggregate consideration paid in respect of Permitted
Acquisitions in such Fiscal Year, (c) the aggregate amount of Consolidated Cash
Restructuring and Growth Program Costs incurred in such Fiscal Year, (d) the
aggregate amount of investments in Subsidiaries which are not wholly owned,
directly or indirectly, by any Borrower made in accordance with Section 6.9(h)
in such Fiscal Year and (e) the aggregate amount of investments in Excluded
Subsidiaries made in accordance with Section 6.7(k) in such Fiscal Year.

“Dividend Rate” as defined in Section 6.19.

“Dividend Reinvestment Plan” means the Dividend Reinvestment Plan dated
February 20, 2007 in respect of the Common Stock.

“Excess Cash” means Pre-Dividend Free Cash Flow minus actual dividend payments
made or to be made with respect to the applicable period excluding the amount of
dividends applied to newly-issued or treasury shares of Common Stock pursuant to
the Dividend Reinvestment Plan.

“Excluded Subsidiary” means any wholly owned or majority owned and controlled
direct or indirect Subsidiary of Xerium, as to which (a) the Board of Directors
of Xerium has designated such Subsidiary as an Excluded Subsidiary, and Xerium
has provided written notice to the Administrative Agent in reasonable detail of
such designation within ten (10) Business Days prior to the designation thereof,
(b) such Subsidiary has never been a Non-Excluded Subsidiary of Xerium after
previously being an Excluded Subsidiary, (c) such Subsidiary has never been a
Credit Party and (d) such Subsidiary does not own any Capital Stock of, or own
or hold any lien, security interest or encumbrance on, any property of Xerium or
any of its Non-Excluded Subsidiaries; provided, that no Subsidiary shall be
subsequently designated as an Excluded Subsidiary if any Default or Event of
Default has occurred and is continuing, or would exist immediately after giving
effect to such designation.

 

-2-



--------------------------------------------------------------------------------

“Growth Programs” means programs intended to increase productivity and economic
efficiency or the market share capacity of Xerium and its Subsidiaries, reduce
cost structure, improve equipment utilization or provide additional regional
capacity to better serve growth markets.

“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.

(b) deleting the definitions of “Cash Collateral Account”, “Consolidated Capital
Expenditures”, “Consolidated Cash Restructuring Costs”, “Consolidated
Restructuring Costs” and “Material Subsidiary” in their entirety and inserting
in their place, respectively, the following:

“Cash Collateral Account” means a deposit account maintained by the Borrowers
with the Administrative Agent for the purpose of holding deposits of Net
Insurance/Condemnation Proceeds that are allowed to be reinvested by the
Borrowers in accordance with Section 2.14(b); provided that the Administrative
Agent shall require any deposits remaining in such deposit account for three
hundred sixty (360) days to be applied by the Borrowers to repay Loans, in each
case, to the extent required by and in a manner consistent with Section 2.15(b).

“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures of such Person and its
Subsidiaries during such period determined on a consolidated basis; provided,
that for the determination of Pre-Dividend Free Cash Flow the amount of
Consolidated Capital Expenditures deducted pursuant to clause (B)(iii) of that
definition shall not exceed $44.0 million in Fiscal Year 2005 in the aggregate,
$48.6 million in Fiscal Year 2006 in the aggregate, $52.2 million in Fiscal Year
2007 in the aggregate, $47.8 million in Fiscal Year 2008 in the aggregate, $44.0
million in Fiscal Year 2009 in the aggregate, $50.0 million in Fiscal Year 2010
in the aggregate and $50.0 million in Fiscal Year 2011 in the aggregate.

“Consolidated Cash Restructuring and Growth Program Costs” means, with respect
to any Person for any period, any restructuring costs and Growth Program costs
paid in Cash for such Person and its Subsidiaries resulting from the
restructuring activities of such Person and its Subsidiaries; provided, that for
the determination of Pre-Dividend Free Cash Flow such Consolidated Cash
Restructuring and Growth Program Costs do not exceed $7.1 million in Fiscal Year
2005 in the aggregate, $1.0 million in Fiscal Year 2006 in the aggregate, $5.0
million in Fiscal Year 2007 in the aggregate and $5.0 million in the aggregate
in any Fiscal Year thereafter.

“Consolidated Restructuring and Growth Program Costs” means, with respect to any
Person for any period, any restructuring or related impairment costs and Growth
Program costs for such Person and its Subsidiaries resulting from the
restructuring activities of such Person and its Subsidiaries, provided, that the
amount of such costs for (i) Fiscal Year 2005 shall not exceed $11.0 million in
the

 

-3-



--------------------------------------------------------------------------------

aggregate, (ii) Fiscal Year 2006 shall not exceed $4.0 million in the aggregate,
(iii) Fiscal Year 2007 shall not exceed $12.0 million in the aggregate and
(iv) any Fiscal Year thereafter shall not exceed $5.0 million in the aggregate.

“Material Subsidiary” means (i) each Borrower and Guarantor; and (ii) any other
direct or indirect Subsidiary of Xerium’s (other than an Excluded Subsidiary),
the profit from ordinary activities before interest, goodwill, amortization,
taxation and exceptional items or gross assets of which exceeds 4% of the
consolidated profit from ordinary activities before interest, goodwill,
amortization, taxation and exceptional items or gross assets of Xerium and its
Subsidiaries on a consolidated basis, and for this purpose the calculation of
profit from ordinary activities before interest, goodwill, amortization,
taxation and exceptional items or gross assets shall: (a) be made in accordance
with GAAP; (b) in the case of a company which itself has Subsidiaries, be made
by using the consolidated profit from ordinary activities before interest,
goodwill, amortization, taxation and exceptional items or gross assets, as the
case may be, of it and its Subsidiaries; and (c) be made by reference to the
latest available quarterly financial information of the relevant Subsidiary of
Xerium and its Subsidiaries on a consolidated basis.

 

  (c) deleting the definition of “Brazil Expansion Capex” in its entirety.

(d) deleting clause (v) in the definition of “Adjusted EBITDA” in its entirety
and replacing it with “(v) Consolidated Restructuring and Growth Program
Costs,”.

(e) deleting clause (iii)(IV) in the definition of “Pre-Dividend Cash Flow” in
its entirety.

(f) deleting clause (iv) in the definition of “Pre-Dividend Cash Flow” in its
entirety and replacing it with “(iv) Consolidated Cash Restructuring and Growth
Program Costs,”.

SECTION 1.4. Amendment to Section 2.14(a). Section 2.14(a) is hereby amended by
deleting it in its entirety and inserting in its place the following:

(a) Asset Sales. Other than in respect of Stowe-Woodward B Term Loan and Weavexx
B Term Loan, no later than the first Business Day following the date of receipt
by Xerium or any of its Subsidiaries of any Net Asset Sale Proceeds (but not
including Excluded Sale Proceeds and the first $10,000,000 of Net Asset Sale
Proceeds other than Excluded Sale Proceeds in the aggregate received after the
Closing Date), each Borrower shall prepay the Loans and/or the Tranche 1
Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, each Borrower shall have the option, directly or through one or more
of its Subsidiaries, to invest Net Asset Sale Proceeds within three hundred and
sixty-five (365) days of receipt thereof in long term productive assets of the
general type

 

-4-



--------------------------------------------------------------------------------

used in the business of Xerium and its Subsidiaries, which assets need not be of
the same type as the assets sold or otherwise disposed of to generate such Net
Asset Sale Proceeds; provided, further, so long as no Default or Event of
Default shall have occurred and be continuing, each Borrower shall have the
option, directly or through one or more of its Subsidiaries, to invest Net Asset
Sale Proceeds resulting from Asset Sales permitted under Section 6.9(g) in
Consolidated Investment Expenditures within three hundred and sixty-five
(365) days of receipt thereof.

SECTION 1.5. Amendment to Section 2.14(e). Section 2.14(e) is hereby amended by
deleting it in its entirety and inserting in its place the following:

(e) Excess Cash. Subject to Section 2.14(h), in the event that there shall be
Excess Cash for any Fiscal Year (commencing with Fiscal Year 2006), each
Borrower shall, no later than ninety days after the end of such Fiscal Year,
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.15(b) in an aggregate amount equal to the Applicable
EC Percentage for such Fiscal Year.

SECTION 1.6. Amendment to Section 6.5(b). Section 6.5(b) is hereby amended by
deleting it in its entirety and inserting in its place the following:

(b) so long as no Default or Event of Default has occurred and is continuing,
(i) during the period commencing on the Closing Date through but not including
December 31, 2006, Xerium may declare and pay dividends to the holders of Common
Stock quarterly on each Dividend Payment Date (commencing as of the Dividend
Payment Date which occurs in the first full Fiscal Quarter after the Closing
Date) in an aggregate amount not to exceed $10 million per Fiscal Quarter,
(ii) for the Dividend Payment Date that falls on March 15, 2007, Xerium may
declare and pay dividends to the holders of Common Stock in an amount not to
exceed 11.25% of Xerium’s Pre-Dividend Free Cash Flow for the four Fiscal
Quarters ended immediately prior to the payment of such dividends and for which
a Compliance Certificate has been delivered, (iii) for the Dividend Payment
Dates that fall on June 15, 2007, September 15, 2007, December 15,
2007, March 15, 2008, June 15, 2008, September 15, 2008 and December 15, 2008
(collectively, the “2007 and 2008 Dividend Payment Dates”), Xerium may declare
and pay dividends to the holders of Common Stock quarterly on each 2007 and 2008
Dividend Payment Date in an amount not to exceed the lesser of (a) 11.25% of
Xerium’s Pre-Dividend Free Cash Flow for the four Fiscal Quarters ended
immediately prior to the payment of such dividends and for which a Compliance
Certificate has been delivered and (b) an amount equal to the product of the
Dividend Rate and the sum of (1) the amount of outstanding shares of Common
Stock issued as of the Amendment No. 3 Effective Date, (2) any shares of Common
Stock issued pursuant to the Dividend Reinvestment Plan and (3) shares of Common
Stock issued in the ordinary course of business in connection with employee and
director compensation (such amount, the “Authorized Dividend Amount”) and
(iv) during the period commencing on December 31, 2008 and thereafter, Xerium
may declare and pay

 

-5-



--------------------------------------------------------------------------------

dividends to the holders of Common Stock quarterly on each Dividend Payment Date
(commencing as of the Dividend Payment Date which occurs in the first full
Fiscal Quarter after December 31, 2008) in an amount not to exceed the lesser of
(a) one quarter of 75.0% of Xerium’s Pre-Dividend Free Cash Flow for the four
Fiscal Quarters ended immediately prior to the payment of such dividends and for
which a Compliance Certificate has been delivered and (b) the Authorized
Dividend Amount; provided that any amount of dividends applied to newly-issued
or treasury shares of Common Stock of Xerium pursuant to the Dividend
Reinvestment Plan shall not be treated as dividends paid and declared for the
purposes of clauses (ii) (iii) and (iv) of this Section 6.5(b); and

SECTION 1.7. Addition of Sections 6.7(k), (l) and (m). Section 6.7 is hereby
amended by deleting the word “and” in clause (i) thereof and by adding new
clauses (k), (l) and (m) reading as follows:

(k) Investments in Excluded Subsidiaries in an amount not to exceed $30,000,000
in the aggregate during the period commencing on March 31, 2007 and ending on
May 17, 2012;

(l) Investments in Subsidiaries which are not wholly owned directly or
indirectly, by any Borrower in an amount, when combined with the amount of
acquisitions permitted pursuant to Section 6.9(h), not to exceed $40,000,000;
and

(m)(i) intercompany loans made by Non-Excluded Subsidiaries to Excluded
Subsidiaries and (ii) guaranties by Non-Excluded Subsidiaries of Indebtedness of
Excluded Subsidiaries which amount when combined with the amount of Investments
made in Excluded Subsidiaries pursuant to clause (k) of this Section 6.7 does
not exceed $30,000,000 in the aggregate during the period commencing on
March 31, 2007 and ending on May 17, 2012.

SECTION 1.8. Amendment to Section 6.8(a). Section 6.8(a) of the Credit Agreement
is hereby amended by deleting it in its entirety and inserting in its place the
following:

(a) Interest Coverage Ratio. Xerium shall not permit the Interest Coverage Ratio
for any period of four consecutive Fiscal Quarters ending with any Fiscal
Quarter set forth below to be less than the ratio set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter

 

Interest

Coverage Ratio

September 30, 2005

  3.50:1.00

December 31, 2005

  3.50:1.00

March 31, 2006

  3.50:1.00

June 30, 2006

  3.50:1.00

 

-6-



--------------------------------------------------------------------------------

Fiscal Quarter

 

Interest

Coverage Ratio

September 30, 2006

  3.50:1.00

December 31, 2006

  3.50:1.00

March 31, 2007

  3.25:1.00

June 30, 2007

  3.25:1.00

September 30, 2007

  3.25:1.00

December 31, 2007

  3.50:1.00

March 31, 2008

  3.50:1.00

June 30, 2008

  3.50:1.00

September 30, 2008

  3.50:1.00

December 31, 2008

  3.50:1.00

March 31, 2009

  3.50:1.00

June 30, 2009

  3.50:1.00

September 30, 2009

  3.75:1.00

December 31, 2009

  3.75:1.00

March 31, 2010

  3.75:1.00

June 30, 2010

  4.00:1.00

September 30, 2010

  4.00:1.00

December 31, 2010

  4.00:1.00

March 31, 2011

  4.25:1.00

June 30, 2011

  4.25:1.00

September 30, 2011

  4.50:1.00

December 31, 2011

  4.50:1.00

March 31, 2012

  4.50:1.00

SECTION 1.9. Amendment to Section 6.8(c). Section 6.8(c) of the Credit Agreement
is hereby amended by deleting it in its entirety and inserting in its place the
following:

(c) Fixed Charge Coverage Ratio. Xerium shall not permit the Fixed Charge
Coverage Ratio for any period of four consecutive Fiscal Quarters ending with
any Fiscal Quarter set forth below to be less than the ratio set forth below
opposite such Fiscal Quarter:

 

-7-



--------------------------------------------------------------------------------

Fiscal Quarter

 

Fixed Charge

Coverage Ratio

September 30, 2005

  1.75:1.00

December 31, 2005

  1.75:1.00

March 31, 2006

  1.75:1.00

June 30, 2006

  1.75:1.00

September 30, 2006

  1.75:1.00

December 31, 2006

  1.75:1.00

March 31, 2007

  1.80:1.00

June 30, 2007

  1.80:1.00

September 30, 2007

  1.80:1.00

December 31, 2007

  1.80:1.00

March 31, 2008

  1.85:1.00

June 30, 2008

  1.85:1.00

September 30, 2008

  1.85:1.00

December 31, 2008

  1.85:1.00

March 31, 2009

  1.85:1.00

June 30, 2009

  1.85:1.00

September 30, 2009

  1.85:1.00

December 31, 2009

  1.85:1.00

March 31, 2010

  1.85:1.00

June 30, 2010

  1.85:1.00

September 30, 2010

  1.85:1.00

December 31, 2010

  1.85:1.00

March 31, 2011

  1.85:1.00

June 30, 2011

  1.85:1.00

September 30, 2011

  1.85:1.00

December 31, 2011

  1.85:1.00

March 31, 2012

  1.85:1.00

SECTION 1.10. Amendment to Section 6.8(d). Section 6.8(d) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting in its
place the following:

 

-8-



--------------------------------------------------------------------------------

(d) Maximum Consolidated Investment Expenditures. Xerium shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Investment
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Xerium and its Subsidiaries in excess of the corresponding amount set forth
below opposite such Fiscal Year (exclusive of Incremental Permitted Capital
Expenditures and capital expenditures paid with Net Insurance/Condemnation
Proceeds in accordance with Section 2.14(b)):

 

Fiscal Year

 

Consolidated Investment Expenditures

2007

  $80,700,000

2008

  $74,300,000

2009

  $70,500,000

2010

  $76,500,000

2011

  $76,500,000

provided, that the amount of Consolidated Investment Expenditures may be
increased by an amount not to exceed $20,000,000 per Fiscal Year and $50,000,000
in the aggregate during the period commencing on March 31, 2007 and ending on
May 17, 2012 with the Net Asset Sale Proceeds resulting from Asset Sales made in
pursuant to Section 6.9(g) and applied in accordance with Section 2.14(a);
provided, further, that the amount shown above for each Fiscal Year, commencing
Fiscal Year 2008, shall be increased by the amount, if any, by which the amount
permitted for the immediately preceding Fiscal Year (including amounts added by
virtue of this proviso) exceeded actual Consolidated Investment Expenditures for
such preceding Fiscal Year.

SECTION 1.11. Amendment to Section 6.9(e). Section 6.9 is hereby amended by
deleting clause (e) in its entirety and replacing it with the following:

(e) Permitted Acquisitions;

SECTION 1.12. Addition of Section 6.9(g). Section 6.9 is hereby further amended
by adding a new clause (g) reading as follows:

(g) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non Cash proceeds), when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year pursuant to this clause (g), do not exceed $20,000,000 per Fiscal

 

-9-



--------------------------------------------------------------------------------

Year and $50,000,000 in the aggregate from March 31, 2007 through May 17, 2012;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of such Credit Party (or similar governing body)), (2) no
less than 75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a); and

SECTION 1.13. Addition of Section 6.9(h). Section 6.9 is hereby further amended
by adding a new clause (h) reading as follows:

(h) acquisitions of Subsidiaries which are not wholly owned (but must be
majority owned and controlled), directly or indirectly, by any Borrower;
provided that the aggregate consideration paid for such Subsidiaries after
March 31, 2007 shall not exceed $40,000,000; provided, further, that such
acquisitions shall satisfy all the requirements set forth in the definition of
“Permitted Acquisition” (other than the requirement set forth in clause (iii) in
the definition thereof).

SECTION 1.14. Addition of Section 6.18. Section 6 is hereby amended by adding a
new Section 6.18 reading as follows:

6.18 Excluded Subsidiaries. (a) Notwithstanding anything to the contrary
contained in this Agreement, Excluded Subsidiaries shall not be subject to the
covenants set forth in Sections 6.1 through 6.7 and 6.9 through 6.17.

(b) All Indebtedness incurred by an Excluded Subsidiary shall be without
recourse to Xerium or any of its Non-Excluded Subsidiaries, except to the extent
that a guarantee of such Indebtedness is permitted under Section 6.7(m).

(c) No Indebtedness incurred by any Excluded Subsidiary shall be secured by a
Lien on property of Xerium or any of the Non-Excluded Subsidiaries.

(d) Notwithstanding anything to the contrary contained in this Agreement, no Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or proceeds from the
issuance of any Indebtedness received by any Excluded Subsidiary shall be
subject to the provisions of Section 2.14(a), 2.14(b), 2.14(c) or 2.14(d).

(e) For purposes of calculating financial covenants set forth in Sections
6.8(a), (b), (c), (d) and Pre-Dividend Free Cash Flow (other than dividends or
distributions made to Non-Excluded Subsidiaries), the financial results of
Excluded Subsidiaries shall not be consolidated with the financial results of
Xerium and its Non-Excluded Subsidiaries; provided that for purposes of
Section 6.8(b), the Indebtedness of Excluded Subsidiaries shall not be
consolidated with the Indebtedness of Xerium and its Non-Excluded Subsidiaries.

 

-10-



--------------------------------------------------------------------------------

(f) No transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) between an Excluded Subsidiary and
Xerium and its Non-Excluded Subsidiaries shall be permitted on terms that are
less favorable to Xerium or that Non-Excluded Subsidiary, as the case may be,
than those that might be obtained at the time from a Person who is not an
Excluded Subsidiary.

SECTION 1.15. Addition of Section 6.19. Section 6 is hereby amended by adding a
new Section 6.19 reading as follows:

6.19 Dividend Reduction. Xerium will reduce the quarterly dividend payable on
its Common Stock to $0.1125 per share (the “Dividend Rate”) and will not
increase the dividend payable on its Common Stock to an amount greater than the
Dividend Rate. The Dividend Rate shall be adjusted appropriately for stock
splits and reverse stock splits.

ARTICLE II

FEES

SECTION 2.1. Fees. Xerium agrees to pay to each Bank executing and delivering
(by telecopy or otherwise) this Amendment, on or before 5:00 P.M., New York
time, May 2, 2007, an amendment fee equal to 0.25% (the “Amendment Fee”) of the
outstanding principal amount of all Loans and Commitments of such Bank. Such fee
shall be fully earned and nonrefundable on the date this Amendment becomes
effective in accordance with Article IV. Xerium shall pay the Amendment Fee to
the Administrative Agent on such date for the benefit of such consenting Banks.

ARTICLE III

CONSENT AND REAFFIRMATION

SECTION 3.1. Consent and Agreement. Each Credit Party hereby expressly
(i) acknowledges receipt of a copy of this Amendment, (ii) ratifies and affirms
its obligations under the Credit Documents (including guarantees, security
agreements and pledge agreements) executed and delivered by such Credit Party,
and (iii) acknowledges, renews and extends its continued liability under all
such Credit Documents and agrees such Credit Documents remain in full force and
effect, including with respect to the obligations of the Borrowers as modified
by this Amendment.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.1. Conditions Precedent to Amendment No. 3. This Amendment and the
amendments contained herein shall be and become effective as of May 2, 2007,
when the following conditions shall be satisfied, or waived in accordance with
Section 10.6 of the Credit Agreement:

 

-11-



--------------------------------------------------------------------------------

(a) Counterparts of this Amendment. The Administrative Agent shall have received
counterparts of this Amendment, duly executed by and delivered on behalf of the
Credit Parties and the Requisite Banks.

(b) No Default; Representations and Warranties, etc. The Credit Parties hereby
represent, warrant and confirm that: (a) the representations and warranties of
the Credit Parties contained in Section 4 of the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if made on such
date (except to the extent that such representations and warranties expressly
relate to an earlier date (which shall be true and correct as of such date));
(b) after giving effect to this Amendment, the Credit Parties are in compliance
with all of the terms and provisions set forth in the Credit Agreement on their
part to be observed or performed thereunder; (c) after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing;
and (d) the execution, delivery and performance by the Credit Parties of this
Amendment (i) have been duly authorized by all necessary action on the part of
the Credit Parties, (ii) have not and will not violate any applicable law or
regulation or the Organizational Documents of any Credit Party, (iii) have not
and will not conflict with, result in a breach of or constitute a default under
any Contractual Obligation of any Credit Party except to the extent such
conflict, breach or default could not reasonably be expected to have a R&W
Material Adverse Effect and (iv) do not require any consent, waiver or approval
of or by any Person (other than the Administrative Agent and the Banks) which
has not been obtained.

(c) Officer Certificate. The Administrative Agent shall have received a
certificate, dated the date hereof and signed by an Authorized Officer of
Xerium, confirming that all conditions precedent to the effectiveness of this
Amendment have been met, that all representations and warranties set forth
herein are true, accurate and correct and as to the absence of any Defaults or
Events of Default.

(d) Dividend Reinvestment Plan. The Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that Apax WW
Nominees Ltd. and Apax-Xerium APIA LP (collectively, the “Apax Parties”) have
agreed to extend through December 31, 2008 the agreements of the Apax Parties
with respect to the Dividend Reinvestment Plan set forth in the letter agreement
dated December 22, 2006 between the Apax Parties and Xerium, a copy of which is
attached as Exhibit 10.2 to Xerium’s Form 8-K filed with the United States
Securities and Exchange Commission on December 22, 2006.

(e) Binding Agreements. This Amendment and the Credit Agreement and each other
Credit Document, including without limitation, the Collateral Documents,
constitute the valid and legally binding obligations of each Credit Party party
thereto enforceable in accordance with their terms subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

(f) Fees. The Administrative Agent shall have received the Amendment Fee
pursuant to Section 2.1 and any other fees or expenses required to be

 

-12-



--------------------------------------------------------------------------------

paid in connection herewith, including, without limitation, the fees and
expenses of the Administrative Agent’s counsel, McGuireWoods LLP, in each case
through and including the date this Amendment becomes effective in accordance
with this Article IV.

(g) Additional Information. The Administrative Agent shall have received such
other information and documents as may reasonably be required by the
Administrative Agent and its counsel.

ARTICLE V

MISCELLANEOUS

SECTION 5.1. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Credit Agreement, the Notes and each
other Credit Document shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. Upon
the effectiveness of this Amendment, all references in the Credit Agreement to
the Credit Agreement or “hereof,” “herein,” “hereto” or words of similar import
shall mean the Credit Agreement as amended by this Amendment, and all references
in the other Credit Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this Amendment. The amendments and waivers set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be a waiver of, consent to
or modification of any other term or provision of the Credit Agreement or any
other Credit Document or of any transaction or further or future action which
would require the consent of the Banks under the Credit Agreement.

SECTION 5.2. Credit Document Pursuant to Credit Agreement; Confidentiality. This
Amendment is executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement (and, following the date this Amendment becomes effective
in accordance with Article IV, the Credit Agreement as amended by this
Amendment). The provisions of Section 10.18 of the Credit Agreement apply to
this Amendment.

SECTION 5.3. Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment and the
documents and transactions contemplated hereby.

SECTION 5.4. Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 5.5. Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of this Amendment by facsimile or
by “PDF” shall be equally effective as delivery of an original executed
counterpart of this Amendment.

 

-13-



--------------------------------------------------------------------------------

SECTION 5.6. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.

SECTION 5.7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

XERIUM TECHNOLOGIES, INC.

By: /s/ Michael P O’Donnell

        Name: Michael P O’Donnell

        Title: VP & Chief Financial Officer

XTI LLC

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

XERIUM ITALIA S.P.A.

By: /s/ Michael P O’Donnell

        Name: Michael P O’Donnell

        Title: Director

STOWE-WOODWARD/MOUNT HOPE INC.

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

WEAVEXX CORPORATION,

a New Brunswick corporation

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

 

-15-



--------------------------------------------------------------------------------

HUYCK AUSTRIA GMBH

Signed by _Joan Badrinas____________ as

Managing Director for Huyck Austria

GmbH

By: /s/ J Badrinas

XERIUM GERMANY HOLDING GMBH

Signed by ___Joan Badrinas________ as

managing director of Xerium Germany

Holding GmbH

By: /s/ J Badrinas

HUYCK WANGNER GERMANY GMBH

Signed by __Joan Badrinas__ as managing

director of Huyck Wangner Germany GmbH

By: /s/ J Badrinas

 

-16-



--------------------------------------------------------------------------------

HUYCK AUSTRALIA PTY. LIMITED

By: /s/ Michael P O’Donnell

        Name: Michael P O’Donnell

        Title: Director

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

ROBEC WALZEN GMBH

Signed by _Michael P O’Donnell________

as director of Robec Walzen GmbH

By: /s/ Michael P O’Donnell

 

-17-



--------------------------------------------------------------------------------

WANGNER ITELPA PARTICIPAÇÕES LTDA.

By: /s/ M Godoi

        Name: Marcelo de Bártolo Godoi

        Title: Director

XERIUM TECHNOLOGIES BRASIL INDÚSTRIA E COMÉRCIO S.A.

By: /s/ M Godoi

        Name: Marcelo de Bártolo Godoi

        Title: Director

XERIUM DO BRASIL LTDA.

By: /s/ M Godoi

        Name: Marcelo de Bártolo Godoi

        Title: Director

 

-18-



--------------------------------------------------------------------------------

XERIUM (FRANCE) SAS

By: /s/ P Williamson

        Name: Peter Williamson

        Title: President

STOWE WOODWARD FRANCE SAS

By: /s/ P Williamson

        Name: Peter Williamson

        Title: President

STOWE WOODWARD AG

Signed by _Peter Williamson__________ as

managing director of Stowe Woodward AG

By: /s/ P Williamson

 

-19-



--------------------------------------------------------------------------------

HUYCK JAPAN LIMITED

By: /s/ Michael P O’Donnell

        duly authorised for purposes of this agreement

        Name: Michael P O’Donnell

        Title: Director

STOWE WOODWARD MÉXICO, S.A. DE C.V.

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

TIAG TRANSWORLD INTERWEAVING GMBH

By: /s/ Michael P O’Donnell

        Name: Michael P O’Donnell

        Title: Prokurist

HUYCK (UK) LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

STOWE-WOODWARD (UK) LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

 

-20-



--------------------------------------------------------------------------------

XERIUM TECHNOLOGIES LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodword

        Title: Director

STOWE-WOODWARD LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

HUYCK LICENSCO INC.

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

 

-21-



--------------------------------------------------------------------------------

STOWE WOODWARD LLC

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

STOWE WOODWARD LICENSCO LLC

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

WEAVEXX CORPORATION,

a Delaware corporation

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

XERIUM III (US) LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

 

-22-



--------------------------------------------------------------------------------

XERIUM IV (US) LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

XERIUM V (US) LIMITED

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

WANGNER ITELPA I LLC

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

WANGNER ITELPA II LLC

By: /s/ M H Woodworth

        Name: Marshall Woodworth

        Title: Director

 

-23-



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

as Administrative Agent, Issuing Bank,

Collateral Agent and a Bank

By: /s/ Blake Gronich

        Name: Blake Gronich

        Title: Vice President

 

-24-



--------------------------------------------------------------------------------

[REQUISITE BANKS]1

By1:

        Name:

        Title:

1. A list of the applicable signing banks is attached hereto.

 

-25-



--------------------------------------------------------------------------------

Xerium Technologies, Inc. Amendment No. 3 – Requisite Banks

ACA CLO 2005-1, LIMITIED

ACCESS INSTITUTIONAL LOAN FUND

ACM INCOME FUND

ADDISON CDO, LIMITED

AIM FLOATING RATE FUND

ALLIED IRISH BANK PLC

AMERIPRISE CERTIFICATE COMPANY

APIDOS CDO I

APIDOS CDO II

AQUILAE CLO I PLC

AQUILAE CLO II PLC

ATLAS LOAN FUNDING (NAVIGATOR) LLC

ATLAS LOAN FUNDING 1, LLC

ATRIUM IV

AVALON CAPITAL Ltd. 3

AVENUE CLO II, LTD

AVOCA CLO V PLC.

AZURE FUNDING

BABSON CLO LTD 2003-I

BABSON CLO LTD 2005-I

BABSON CLO LTD 2005-II

BABSON CLO LTD 2006-II

BABSON CLO LTD 2007-I

BACCHUS (U.S) 2006-1 LTD

BACCHUS (U.S) 2006-2 PLC

BACCHUS 2006-2 PLC

BALLYROCK CLO II LIMITED

BALLYROCK CLO III LTD

BANCO ESPIRITO SANTO

BANK OF AMERICA N.A.

BIG SKY III SENIOR LOAN TRUST

BILL & MELINDA GATES FOUNDATION

BLACK DIAMOND CLO 2005-2 LTD FKA

BRIDGEPORT CLO II LTD

BRIDGEPORT CLO LTD

BRYN MAWR CLO, LTD

BURR RIDGE CLO PLUS LTD.

CANYON CAPITAL CLO 2006-1 LTD.

CENT CDO 12 LTD

CENT CDO 14 LTD

CENT CDO XI LIMITED

CENTURION CDO 10 LIMITED

CENTURION CDO 8, LIMITED

CENTURION CDO 9 LIMITED

CENTURION CDO II, LTD.

CENTURION CDO VI, LTD

CENTURION CDO VII, LTD

CENTURION CDO XI LIMITED

 

-26-



--------------------------------------------------------------------------------

Xerium Technologies, Inc. Amendment No. 3 – Requisite Banks

 

CHAMPLAIN CLO, LTD

CHARTER VIEW PORTFOLIO

CITIBANK—SECONDARY TRADING

CITIBANK, (ORIGINATION)

CLARENVILLE CDO, SA

COMMERZBANK AG

CONFLUENT 3 LIMITED

CSAM FUNDING IV

CUMBERLAND II CLO LTD

DESJARDIN FINANCIAL SECURITY LIFE

DIVERSIFIED CREDIT PORTFOLIO LTD.

EATON VANCE CDO IX LTD

EATON VANCE CDO VIII, LTD

EATON VANCE INSTITUTIONAL SENIOR LOAN

EATON VANCE LIMITED DURATION INCOME

EATON VANCE SENIOR FLOATING-RATE TRUST

EATON VANCE SENIOR INCOME TRUST

EATON VANCE SHORT DURATION DIV INC FUND

EATON VANCE VARIABLE LEVERAGE FUND LTD

EATON VANCE VT FLOATING-RATE

EATON VANCE-FLOATING RATE INCOME TRUST

EUROCREDIT CDO I B.V.

EUROCREDIT CDO II B.V.

FAIRWAY LOAN FUNDING COMPANY

FALL CREEK CLO LTD

FIDELITY ADVISOR SERIES II: FIDELITY

FOREST CREEK CLO, LTD.

GE CORPORATE BANKING SAS FKA

GLOBAL ENHANCED Loan Fund S.A.

GRAYSON & CO

GREEN PARK CDO B.V.

GULF STREAM—SEXTANT CLO 2006-I LTD

GULF STREAM—SEXTANT CLO 2007-1 LTD

GULF STREAM COMPASS CLO 2005-II, LTD

GULF STREAM COMPASS CLO-2005-I, LTC

HAMILTON FLOATING RATE FUND, LLC

HARBOURMASTER CLO 10 BV

HARBOURMASTER CLO 4 BV

HARBOURMASTER CLO 5 B.V.

HARBOURMASTER CLO 6 BV

HARBOURMASTER LOAN CORPORATION

HARCH CLO II LIMITED

HARCH CLO III LIMITED

IKB CAPITAL CORPORATION

ING INTERNATIONAL(II)-SENIOR BANK LOANS

ING INVESTMENT MANAGEMENT CLO I, LTD

ING INVESTMENT MANAGMENT CLO II

ING INVESTMENT MANAGMENT CLO III

ING PRIME RATE TRUST

ING SENIOR INCOME FUND

 

-27-



--------------------------------------------------------------------------------

Xerium Technologies, Inc. Amendment No. 3 – Requisite Banks

 

INTERCONTINENTAL CDO

JUPITER LOAN FUNDING LLC

KATONAH V, LTD

KBC BANK N.V.

KC CLO II PLC

LANDSBANKI ISLANDS HF

LIMEROCK CLO I

LLOYDS TSB BANK PLC

LOAN FUNDING III LLC

LOAN FUNDING IX LLC

LONG GROVE CLO LIMITED

LONGHORN CDO III, LTD.

MADISON PARK FUNDING II, LTD

MADISON PARK FUNDING III LTD

MADISON PARK FUNDING V, LTD

MAGI FUNDING I PLC

MALIBU CBNA LOAN FUNDING LLC

MARATHON CLO I LTD

MARATHON CLO II LTD

MARQUETTE PARK CLO LTD.

MASSACHUSETTS MUTUAL LIFE INSURANCE CO.

MAYPORT CLO LTD

Melchior CDO I S.A.

METROPOLITAN LIFE INSURANCE CO.

MORGAN STANLEY PRIME INCOME TRUST

MOSELLE CLO S.A.

MOUNTAIN CAPITAL CLO V LTD

MUIRFIELD TRADING LLC

NEW ALLIANCE GLOBAL CDO, LIMITED

OCTAGON INVESTMENT PARTNER X LTD

OCTAGON INVESTMENT PARTNERS IX, LTD

OCTAGON INVESTMENT PARTNERS V LTD

OCTAGON INVESTMENT PARTNERS VI, LTD

OCTAGON INVESTMENT PARTNERS VII

OCTAGON INVESTMENT PARTNERS VIII, LTD.

ONE WALL STREET CLO II LTD FKA

OREGON STATE TREASURY

PIMCO FLOATING INCOME FUND

PIMCO FLOATING RATE STRATEGY FUND

PINEHURST TRADING, INC.

PPM GRAYHAWK CLO LTD

PPM Monarch Bay Funding LLC

PPM SHADOW CREEK FUNDING LLC

PROSPERO CLO I B.V.

QUALCOMM GLOBAL TRADING INC

RIVERSOURCE BOND SERIES INC.

RIVERSOURCE LIFE INSURANCE COMPANY FKA

RMF EURO CDO III PUBLIC LTD. CO.

RMF EURO CDO S.A.

RMF EURO CDO V PLC

 

-28-



--------------------------------------------------------------------------------

Xerium Technologies, Inc. Amendment No. 3 – Requisite Banks

 

ROSEMONT CLO, LTD

SAGAMORE CLO LTD.

SAPPHIRE VALLEY CDO I, LTD.

SARATOGA CLO I, LIMITED

SENIOR DEBT PORTFOLIO

SEQUILS-CENTURION V, LTD.

SERVES 2006-1 LTD

SOUTHPORT CLO LIMITED

STANFIELD VEYRON CLO LTD

SUFFIELD CLO, LIMITED

TERM LOANS EUROPE PLC

THE GOVERNOR AND COMPANY OF THE BANK

THE NORINCHUKIN BANK

TRALEE CDO I LTD

UBS AG

VAN KAMPEN SENIOR INCOME TRUST

VAN KAMPEN SENIOR LOAN FUND

VENTURE CDO 2002, LIMITED

VENTURE II CDO 2002, LIMITED

WACHOVIA BANK, N.A.

WASATCH CLO LTD(F/K/A SEQUILS-LIBERTY)

WATERFRONT CLO 2007-1

Waterville Funding LLC

WAVELAND-INGOTS, LTD

WHITEHORSE IV LTD

 

-29-